MEMORANDUM **
Higinio Aguirre Salazar, a native a citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We deny in part and dismiss in part the petition for review.
Aguirre Salazar waived any challenge to the BIA’s determination that his motion to reconsider was numerically barred pursuant to 8 C.F.R. § 1003.2(b)(2), because his opening brief does not include any arguments related to the BIA’s October 14, 2004 order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
We lack jurisdiction to review the BIA’s May 3, 2004 decision affirming without opinion the IJ’s underlying decision denying, because the instant petition for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Stone v. INS, 514 U.S. 386, 405-06, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.